Citation Nr: 9902715	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-31 969 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a specially adapted automobile or to 
automobile adaptive equipment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1939 to 
September 1942 and from September 1943 to August 1945.

This appeal arises before the Board of Veterans Appeals 
(Board) from a September 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claim has been developed.

2.  The medical evidence does not show that the veteran has 
service-connected disability which is productive of the loss 
or permanent loss of use of one or both feet; the loss or 
permanent loss of use of one or both hands; permanent 
impairment of vision of both eyes such that central visual 
acuity is 20/200 or less in the better eye, with corrective 
glasses, or central visual acuity is more than 20/200 if 
there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of 
visual field subtends an angular distance no greater than 20 
degrees in the better eye; or ankylosis of one or both knees 
or one or both hips.


CONCLUSION OF LAW

The criteria for entitlement to a specially adapted 
automobile or to automobile adaptive equipment are not met.  
38 U.S.C.A. §§ 1160, 3901, 3902, 5107 (West 1991); 38 C.F.R. 
§ 3.808 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veterans claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that he is entitled to a specially 
adapted automobile or to automobile adaptive equipment.  
After a review of the record, the Board finds that the 
veterans contentions are not supported by the evidence, and 
his claim is denied.

A certification of eligibility for financial assistance in 
the purchase of one automobile and of basic entitlement to 
necessary adaptive equipment will be made where the claimant 
meets the requirements of paragraphs (a), (b) and (c) of 
38 C.F.R. § 3.808.  The claimant must have had active 
military, naval or air service.  38 C.F.R. § 3.808(a) (1998).  
One of the following must exist and be the result of a 
disease or injury incurred in or aggravated during active 
military, naval or air service:  (i) loss or permanent loss 
of use of one or both feet; (ii) loss or permanent loss of 
use of one or both hands; (iii) permanent impairment of 
vision of both eyes:  central visual acuity of 20/200 or less 
in the better eye, with corrective glasses, or central visual 
acuity of more than 20/200 if there is a field defect in 
which the peripheral field has contracted to such an extent 
that the widest diameter of visual field subtends an angular 
distance no greater than 20° in the better eye; and (iv) for 
adaptive equipment eligibility only, ankylosis of one or both 
knees or one or both hips.  38 C.F.R. § 3.808(b) (1998).  A 
specific application for financial assistance in purchasing a 
conveyance is required, and must contain a certification by 
the claimant that the conveyance will be operated only by 
persons properly licensed.  38 C.F.R. § 3.808(c) (1998).

The evidence shows that the veteran served on active duty 
from November 1939 to September 1942 and from September 1943 
to August 1945.  The veteran has also filed a VA Form 21-
4502, Application for Automobile or Other Conveyance and 
Adaptive Equipment (Under U.S.C. 3901-3904), in August 1997, 
which contains a certification by the veteran that the 
conveyance will be operated only by persons properly 
licensed.  Therefore, in order to qualify for an automobile 
grant, or adaptive equipment only, the veteran must meet the 
disability requirements found in 38 C.F.R. § 3.808(b).

The pertinent statute addressing eligibility for specially 
adapted automobiles and automobile adaptive equipment 
provides that an eligible person means any veteran 
entitled to compensation under Chapter 11 of Title 38 of the 
United States Code for the permanent impairment of vision of 
both eyes of the following status: central visual acuity of 
20/200 or less in the better eye, with corrective glasses, or 
central visual acuity of more than 20/200 if there is a field 
defect in which the peripheral field has contracted to such 
an extent that the widest diameter of the visual field 
subtends an angular distance no greater than twenty degrees 
in the better eye, if the disability is the result of any 
injury incurred or disease contracted in or aggravated by 
military, naval, or air service.  38 U.S.C.A. § 3901 (West 
1991).

The veteran has established entitlement to service connection 
for chorioretinitis of the left eye, with light perception 
only.  That disability is rated as 100 percent disabling as 
the veterans nonservice-connected right eye disability 
results in his right eye vision being such that he can only 
count fingers at two feet.  The veteran has established that 
100 percent rating, and entitlement to special monthly 
compensation, pursuant to 38 U.S.C.A. § 1160, which provides 
that where a veteran has suffered blindness in one eye as a 
result of service-connected disability and blindness in the 
other eye as a result of non-service-connected disability not 
the result of the veterans own willful misconduct; the 
Secretary shall assign and pay to the veteran the applicable 
rate of compensation under this chapter as if the combination 
of disabilities were the result of service-connected 
disability.  38 U.S.C.A. § 1160 (West 1991).

The Board notes that the veteran has objected to the ROs 
citation of a provision of M21-1 in denying his claim and has 
challenged that provision and its use.  However, the Board 
finds that the plain language of the statutes in question 
requires that the veterans claim be denied even without 
reference to M21-1.

The veteran has established service connection only for a 
left eye disability.  Because his right eye is also 
considered to be blind, VA has assigned and paid to the 
veteran the applicable rate of compensation as if the 
combination of disabilities was the result of service-
connected disability, pursuant to 38 U.S.C.A. § 1160.  
However, that statute only provides that compensation be paid 
as though the disability were service-connected.  The statute 
does not provide that service-connection actually be 
established for the disability in the nonservice-connected 
eye or that the nonservice-connected disability be considered 
to be or treated as a service-connected disability.  
Furthermore, § 1160 only applies to compensation pursuant to 
Chapter 11 of Title 38.  The specially adapted automobile and 
automobile adaptive equipment provisions are located in 
Chapter 39 of Title 38, and thus would not be included within 
the language of § 1160 which provides that VA shall assign 
and pay to the veteran the applicable rate of compensation 
under this chapter as if the combination of disabilities were 
the result of service-connected disability.  38 U.S.C.A. 
§ 1160 (West 1991).

Therefore, the Board finds that the plain language of the 
statute clearly provides that compensation may be paid to the 
veteran at the rate of 100 percent, and that he may be paid 
special monthly compensation, which is also found in Chapter 
11 of Title 38, for his service-connected left eye where the 
right eye is also blind.  However, the statute clearly does 
not provide entitlement to any compensation for a specially 
adapted automobile or for automobile adaptive equipment, as 
the entitlement for such is found in Chapter 39 of Title 38.

The Board may also evaluate the veterans claim to see 
whether he meets the service-connected disability criteria of 
38 U.S.C.A. § 3901 or 38 C.F.R. § 3.808 with his service-
connected disabilities.  The Board finds that the veteran has 
established service connection for only a left eye 
disability.  The entitling statute requires that the 
qualifying disability be the result of any injury incurred 
or disease contracted in or aggravated by military, naval, or 
air service  38 U.S.C.A. § 1160 (West 1991).  The Board 
finds that the evidence does not show that the veterans 
right eye disability is the result of any injury incurred or 
disease contracted in or aggravated by military, naval, or 
air service.  Therefore, the veteran does not meet the 
requirement that he have permanent impairment of vision of 
both eyes, meeting stated criteria, as the result of any 
injury incurred or disease contracted in or aggravated by 
military, naval, or air service which is found in § 1160.

Therefore, the Board finds that the evidence does not show 
that the veteran has service-connected disability which is 
productive of the loss or permanent loss of use of one or 
both feet; the loss or permanent loss of use of one or both 
hands; permanent impairment of vision of both eyes such that 
central visual acuity is 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity is more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye; or ankylosis of 
one or both knees or one or both hips.

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veterans claim and that the criteria 
for entitlement to a specially adapted automobile or to 
automobile adaptive equipment are not met.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veterans claim and the criteria for 
entitlement to a specially adapted automobile or to 
automobile adaptive equipment are not met.  The veterans 
claim is therefore denied.  38 U.S.C.A. §§ 1160, 3901, 3902, 
5107 (West 1991); 38 C.F.R. § 3.808 (1998).


ORDER

Entitlement to a specially adapted automobile or to 
automobile adaptive equipment is denied.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
